Citation Nr: 1641468	
Decision Date: 10/25/16    Archive Date: 11/08/16

DOCKET NO.  15-14 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for peripheral neuropathy of the bilateral lower extremities claimed as the result of VA treatment.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from May 1966 to May 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In August 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

This appeal has been processed entirely electronically using the Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Further development is necessary prior to analyzing the merits of the claim on appeal.

The Veteran seeks VA compensation for peripheral neuropathy of the bilateral lower extremities pursuant to 38 U.S.C.A. § 1151.  His primary contention is that his peripheral neuropathy is caused by the chemotherapy treatment with vincristine that he received at VA from March 2009 through September 2009, for his mantle cell lymphoma.

A VA examiner reviewed the claims file in March 2015 and found that although it is more likely than not that the Veteran's peripheral neuropathy is due "at least in part" to treatment with vincristine, there is no evidence that there was failure on the part of VA to timely diagnose and or properly treat the peripheral neuropathy.  However, the VA examiner failed to provide adequate rationale for her opinion.  The examiner did not address the timing of the Veteran's diagnosis of peripheral neuropathy or the provided treatment for the peripheral neuropathy once he was diagnosed.  In addition, the examiner did not discuss the Veteran's actual chemotherapy treatment, to include the dosages of the different drugs that were used and the duration of the chemotherapy treatment.  

On review, the Board finds that the claim should be remanded to obtain a VA medical addendum opinion to address the requirements for establishing entitlement to compensation pursuant to 38 U.S.C.A. § 1151.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Forward the Veteran's claims file to an appropriate medical examiner for review and an opinion regarding the Veteran's § 1151 claim for peripheral neuropathy of the bilateral lower extremities.  The claims file, to include a copy of this remand, must be made available to and reviewed by the examiner.

Although the examiner's complete review of the claims file is imperative, attention is called to the following:

*The April 2009 signed consent form for treatment with the Hyper-CVAD chemotherapy protocol which noted the side effects of vincristine as weakness, numbness, pain or tingling in limbs and loss of sensation.
*The Veteran's cycles of vincristine and the dosage amounts.

*The June 2009 VA treatment record which indicates that the Veteran did not have peripheral neuropathy.

*The July 2009 VA treatment record which notes that peripheral neuropathy was "not bothersome enough to patient at this point to start medication."

*The September 2009 VA treatment record which notes that the Veteran has some neuropathy in hands and feet, but reported no pain.

*The February 2010 VA treatment record which notes that the clinician wanted the Veteran to "stick with oxycodone if he notices any benefit at all and can tolerate it" and added Pregabalin to the Veteran's prescriptions.  It is also noted that the hematologist was "seemed to think the symptoms were out of proportion to what would be expected."

*The February 2010 VA treatment record which notes that the Veteran's Lyrica dosage was increased from 100mg to 150mg for neuropathy.

*The March 2010 VA treatment record which notes that the Veteran's mantle cell lymphoma was treated with intrathecal methotrexate and intrathecal cytarbine as well as vincristine and the Veteran reported developed a numb sensation in both feet one month after completing the chemotherapy.

*The April 2010 VA treatment record which notes that peripheral neuropathy seemed stable. 

*The September 2010 VA treatment record which notes that the Veteran's peripheral neuropathy improved since taking vitamin B and trying acupuncture.

*Private treatment records from University of Minnesota Medical Center and Hutchinson Health Clinic which show treatment for peripheral neuropathy.

*Medical articles submitted by the Veteran.

The examiner is asked to provide medical opinions as to the following:

a)  Did the March 2009 through September 2009 VA chemotherapy treatment (to include intrathecal methotrexate, intrathecal cytarbine and vincristine) cause the Veteran's peripheral neuropathy of the bilateral lower extremities?

b)  Was the peripheral neuropathy of the bilateral lower extremities caused by carelessness, negligence, lack of proper skill, error in judgment, or fault on the part of VA?

c)  Was the peripheral neuropathy of the bilateral lower extremities a reasonably foreseeable result of the March 2009 through September 2009 VA chemotherapy treatment (to include intrathecal methotrexate, intrathecal cytarbine and vincristine) - that is, would a reasonable health care provider have considered the peripheral neuropathy to be an ordinary risk of the treatment(s) at issue?

d)  Was the diagnosis of peripheral neuropathy of the bilateral lower extremities diagnosed in a timely fashion?

e)  Upon diagnosis, was the peripheral neuropathy properly treated?

A complete rationale for all opinions must be provided.  This rational must include a discussion as to the following:

(i) Whether the decision to treat the Veteran with chemotherapy treatment (to include intrathecal methotrexate, intrathecal cytarbine and vincristine) were appropriate, and why, or why not?

(ii)  Whether the number of cycles of treatment that the Veteran received, to include the combination of the drugs and the dosage amounts were appropriate, and why, or why not?

(iii)  Whether an objective reasonable health care provider faced with the facts in this case would have agreed or not agreed with the treatment of the Veteran's peripheral neuropathy?

(iv)  Whether a reasonable health care provider would have been so concerned with the Veteran's increased symptoms of peripheral neuropathy to determine that it was best treated in the manner that VA clinician(s) recommended, whether there were other options, and whether those other options were or were not better than VA's treatment combination?

If the examiner cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

2.  Following completion of the above directive, review the claims file to ensure compliance with this remand.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.

3.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the § 1151 claim for peripheral neuropathy of the bilateral lower extremities, considering all evidence of record.  If the benefit sought remains denied, the Veteran and his representative must be provided a supplemental statement of the case (SSOC) and an appropriate amount of time to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).




